 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GUILLERMO TRUJILLO CRUZ,                           No. 1:19-cv-01570-DAD-JDP (PC)
12                       Plaintiff,
13           v.                                         ORDER DISMISSING ACTION FOR
                                                        PLAINTIFF’S FAILURE TO PAY FILING
14   OCHOA, Correctional Officer at North               FEE
     Kern State Prison,
15                                                      (Doc. No. 12)
                         Defendant.
16

17           Plaintiff Guillermo Trujillo Cruz is a state prisoner proceeding pro se in this civil rights

18   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On November 20, 2019, the assigned magistrate judge issued findings and

21   recommendations recommending that plaintiff’s application to proceed in forma pauperis under

22   28 U.S.C. § 1915(g) be denied because plaintiff had three or more prior strike dismissals and that

23   he be ordered to pay the required $400.00 filing fee to proceed with this action. (Doc. No. 7.) On

24   February 5, 2020, the undersigned adopted those findings and recommendations, denied

25   plaintiff’s motion to proceed in forma pauperis, and ordered plaintiff to pay the $400 filing fee in

26   full within thirty (30) days. (Doc. No. 12.) Plaintiff was cautioned that his failure to comply with

27   that order and pay the required filing fee within the specified time would result in dismissal of

28   this action. (Id. at 2.)
                                                       1
 1          Plaintiff has not paid the required filing fee or requested an extension of time to do so, and

 2   the deadline to pay the required filing fee has now passed.

 3          Accordingly,

 4          1.      This action is dismissed without prejudice due to plaintiff’s failure to obey a court

 5                  order and to pay the required filing fee; and

 6          2.      The Clerk of the Court is directed to close this case.

 7   IT IS SO ORDERED.
 8
        Dated:     March 18, 2020
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
